NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SURWINDER SINGH,                                No.    17-71249

                Petitioner,                     Agency No. A200-943-237

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Surwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from the immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

See Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

         Substantial evidence supports the agency’s conclusion that Singh did not

establish that his past harm from Congress Party members rose to the level of

persecution. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005)

(record did not compel the conclusion that petitioner’s past harm constituted

persecution); see also Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006)

(brief detention, beating and interrogation did not compel a finding of past

persecution). Substantial evidence also supports the agency’s finding that Singh

failed to demonstrate that his fear of future persecution was objectively reasonable.

See Aruta v. INS, 80 F.3d 1389, 1395 (9th Cir. 1996) (petitioner did not establish

objectively reasonable fear of persecution where similarly situated family member

remained unharmed in the “alleged zone of danger”). Thus, Singh’s asylum claim

fails.

         In this case, because Singh failed to establish eligibility for asylum, he failed

to demonstrate eligibility for withholding of removal. See Zehatye, 453 F.3d at

1190.

         Finally, substantial evidence supports the agency’s denial of CAT relief

because Singh failed to establish it is more likely than not he will be tortured if



                                             2                                     17-71249
returned to India. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                        3                                  17-71249